LAW L|BRAFRY

  

      

NO. 30625

IN THE SUPREME COURT OF THE STATE OF HAWAl¢» §§

‘ §

G’?

ANDREW D. WOERNER, Petitioner, @Q

vs . §§

MARK J. BENNETT, Attorney General, State of H` aii, an

¥Q

LINDA LINGLE, sovern@r, state of Hawai‘i,-`

COLLEEN HANABUSA, President of the Senate; CALVlN K. Y. SAY,
Speaker of the House; BRIAN T. TANlGUCHI, Chair of the
Senate Judiciary and Government Operations Committee;

JON RIKI KARAMATSU, Chair of the House Judiciary Committee;

JOSH GREEN, M.D., State Senator; and DENNY COFFMAN, State

Representative, Respondents.
ORIGINAL PROCEEDING

s ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy,

and Recktenwald, JJ.)

Upon consideration of the petition for a writ of
mandamus filed by petitioner Andrew D. Woerner, it appears that
petitioner fails to demonstrate a clear and indisputable right to

relief. Therefore, petitioner is not entitled to mandamus

relief. ee HRS § 602-5(3) (2009) (“The supreme court shall have

jurisdiction and power [t]o exercise original jurisdiction

in all questions arising under writs of mandamus directed

to public officers to compel them to fulfill the duties of their

offices[.]);” In re. DisciplinarV Bd. Of the Hawaii Supreme

Court, 9l Hawai‘i 363, 368, 984 P.2d 688, 693 (l999) (Mandamus
relief is available to compel an official to perform a duty
allegedly owed to an individual only if the individual's claim is

clear and certain, the official’s duty is ministerial and so

plainly prescribed as to be free from doubt, and no other remedy

is available.); Salling v. Moon, 76 HawaiU_273, 274 n. 3, 874
P.2d lO98, 1099 n.3 (l994) (“A duty is ministerial where the law

prescribes and defines the duty to be performed with such
precision and certainty as to leave nothing to the exercise of
discretion and judgment.”). Accordingly,
IT IS HEREBY OR_DERED that the petition for a writ of
mandamus is denied.
DATED: Honolulu, HawaiHq AuguSt 2, 2010_
w

tX@u¢m Ch“f\AJ